DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Applicant’s submission filed 13 October 2021 [hereinafter Response], where:
Claims 1-3, 5-10, 12-14 have been amended.
Claims 4, 11, 15-20 have been cancelled.
New claims 21-26 are presented for examination.
Claims 1-3, 5-10, 12-14 and 21-26 are pending.
Claims 1-3, 5-10, 12-14 and 21-26 are rejected.
Drawings
3.	The objection is withdrawn in view of the Applicant’s amendments to the drawings.
Claim Rejections - 35 U.S.C. § 112(b)
4.	The rejections to claims 2-4, 7, 9-11, and 14 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claims 2, 3, 7, 9, 10, and 14, and also with the cancellation of claims 4 and 11.
Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
8.	Claims 1-3, 5-10, 12-14 and 21-26 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160078361 to Brueckner et al. [hereinafter Brueckner] in view of US Published Application 20190018866 to Ormont et al. [hereinafter Ormont].
Regarding claims 1, 8, and 21, Brueckner teaches [a] method (Brueckner ¶ 0053) a system (Brueckner, ¶ 0228 & Fig. 46 teaches a general-purpose computing device 9000) comprising a processor (Brueckner, Fig. 46) and [a] non-transitory computer-readable medium comprising computer program code, the computer program code when executed by a processor of a client device causes the processor to (Brueckner ¶ 0233) [that]:
storing, by an online system, a plurality of historical datasets (Brueckner ¶ 0107 teaches [a Machine Learning Service (MLS)] (that is, an online system) may also maintain a history of the operations performed by a client (or by a set of users associated with the same customer account) across multiple interaction sessions in some implementations (that is, a plurality of historical datasets), enabling a client to easily experiment with or employ artifacts that the same client generated earlier (that is, storing, by an online system, a plurality of historical datasets)), each historical dataset comprising historical parameter values used to train a prior machine learning model (Brueckner ¶ 0047 & Fig. 42 teaches a subset of features for which respective parameter values are stored in a parameter vector during training may be selected as pruning victims, according to at least some embodiments), an evaluation score representing a performance of the prior machine learning model, and associated metadata descriptive of the prior machine learning model (Brueckner ¶ 0084 & Fig. 6 teaches MLS artifacts 601 may include, among others, data sources 602, statistics 603, feature processing recipes 606, model predictions 608, evaluations 610 (that is, an evaluation score representing a performance of the prior machine learning model), modifiable or in-development models 630, and published models or aliases 640. In some implementations the MLS may generate a respective unique identifier (that is, associated metadata descriptive of the prior machine learning model) for each instance of at least some of the types of artifacts shown and provide the identifiers to the clients);
receiving a request to train a machine learning model (Brueckner ¶ 0077 teaches that [a] client request 111 may indicate one or more parameters that may be used by the MLS to perform the operations, such as a data source definition 150, a feature processing transformation recipe 152, or parameters 154 to be used for a particular machine learning algorithm (that is, receiving a request to train a machine learning model); for further context, see Brueckner Fig. 1, which teaches a system environment in which various components of a machine learning service (Examiner annotations in text boxes):

    PNG
    media_image1.png
    788
    1154
    media_image1.png
    Greyscale

Brueckner ¶ 0061, with reference to Fig. 1, teaches the administrative or control plane portion of the MLS may include MLS request handler 180, which accepts the client requests 111 and inserts corresponding job objects into MLS job queue 142, as indicated by arrow 112) and training data for training the machine learning model (Brueckner ¶ 0124 teaches a [j]ob J4 may result in the generation of a model training plan 428 (which may in turn involve several iterations of training, e.g., with different sets of parameters). The model training may be performed using resource set RS4 (that is, receiving . . . training data for training the machine learning model));
determining a measure of impact of a candidate parameter on training the machine learning model (Brueckner Fig. 16 teaches “parameter settings” of a machine learning setting (Examiner annotations in dashed box):

    PNG
    media_image2.png
    584
    959
    media_image2.png
    Greyscale

In reference to Figure 16, Brueckner ¶ 0020 teaches a machine learning service that automatically explores a range of parameter settings (that is, candidate parameter on training the machine learning model) for recipe transformations on behalf of a client, and selects acceptable or recommended parameter settings based on results of such explorations; Brueckner ¶ 0123 teaches [t]he values of such parameters (which may also be referred to as hyper-parameters in some environments) may have a significant impact on the predictions (that is, a “significant impact” is determining a measure of impact) that are made using the [parameter] recipe outputs) . . . ;
selecting a candidate parameter value for the candidate parameter from historical parameter values of the plurality of historical datasets based on the measure of impact of the candidate parameter (Brueckner ¶ 0124 teaches an MLS client 164 may submit a recipe execution request 1601 that includes parameter auto-tune settings 1606. For example, the client 164 may indicate that the bin sizes/boundaries for quantile binning of one or more variables in the input data should be chosen by the service, or that the number of words in an n-gram should be chosen by the service (that is, predicting candidate parameter values for training the machine learning model, the candidate parameter values predicted based on a subset of the plurality of historical datasets)); and
training the machine learning model using the received training data according to the selected candidate parameter value (Brueckner ¶ 0183 & Fig. 34 teaches an example of storing representations of decision tree nodes in a depth-first order at persistent storage devices during a tree-construction pass of a training phase for a machine learning model, (that is, training the machine learning model using the received training data according to the predicted candidate parameter values)).
Though Brueckner teaches evaluating a machine learning recipe in which measures of a model accuracy is computed when the predictions of the model can be compared to known values of dependent variables, Brueckner, however, does not explicitly teach -
* * *
determining a measure of impact . . . by determining a difference in evaluation scores of at least two historical datasets comprising different historical parameter values for the candidate parameter;
* * *
But Ormont teaches -
determining a measure of impact . . . by determining a difference in evaluation scores (Ormont ¶ 0018 teaches [f]eaturizing a data set includes statistics of the data set such as (by way of illustration and not limitation): the number of rows (tuples) of the data set; the size ( e.g., in bytes) of the data set; the number of numerical columns of each data element or tuple; statistical measures (e.g., the average, standard-deviation, skew, the kurtosis) of numbers in numerical columns, length of text columns, word count of text columns, etc.; cardinality of label columns; label skew; and the like (that is, the “statistical measures” are evaluation scores)) of at least two historical datasets (Ormont ¶ 0025 teaches previously modeled data sets (that is, “previous” is historical that are at least two historical datasets) may also be stored in the body of modeling metrics 130 for future reference, comparison and evaluation (that is, a “comparison” is to be determining a difference)) comprising different historical parameter values for the candidate parameter (Ormont ¶ 0035 teaches identifying similar data structures of the submitted data set against modeling metrics having similar data sets (that is, “similar” connotes “different“ such that these are different historical parameter values for the candidate parameter) determining which modeling elements (e.g., transforms, selections, learners and/or processing operations, inferences) have performed well on similar data sets and in view of similar constraints and/or hyper-parameters, inferring and extrapolating metrics and predicted performance data according the modeling metrics and performance data of target execution environments, determining the impact of constraints (such as the target device upon which an executable model will be executed, or the cost targets of the submitting party for executing the model, and the like) will have on a given model, and the like);
* * *
Brueckner and Ormont are from the same or similar field of endeavor. Brueckner teaches machine learning services in which parameter recipe effectiveness measures are assessed from observation records of a data source. Ormont teaches a modeling service receives a data set from a submitting party as well as a set of constraints where a machine learned trained judge conducts an analysis of the pipelines to identify an optimal pipeline to train. Thus, it would have been obvious to a person of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Brueckner pertaining to parameter recipes of a machine learning service with the learned trained judge that identifies an optimal pipeline to train the machine learning model of Ormont.
The motivation for doing so is to quickly and efficiently eliminate typical machine learning parameter experimentation to arrive at an optimal results. (Ormont ¶ 0020).
Regarding claims 2, 9, and 22, the combination of Brueckner and Ormont teaches all of the limitations of claims 1, 8, and 21, respectively, as described in detail above.
Brueckner teaches -
selecting a candidate parameter value for another candidate parameter by:
identifying a parameter predictor associated with a relationship between the other candidate parameter and a training dataset property (Brueckner Fig. 26 teaches model tuning (Examiner annotations in dashed text-boxes):

    PNG
    media_image3.png
    676
    603
    media_image3.png
    Greyscale

Brueckner ¶ 0156 teaches [m]odel tuning 2672 may comprise modifying the set of independent variables being used for the predictions, changing model execution parameters (such as a minimum bucket size or a maximum tree depth for tree-based classification models), and so on, and executing additional training runs 2618 (that is, identifying at least one a parameter predictor associated with a relationship between one or more parameters the other candidate parameter and a training dataset property)); and 
determining the candidate parameter value based on the parameter predictor by applying a prediction model (Brueckner ¶ 0009 & Fig. 6 teaches artifacts that may be generated and stored using a machine learning service (Examiner’s annotations in text boxes):

    PNG
    media_image4.png
    684
    917
    media_image4.png
    Greyscale

Brueckner ¶ 0055 teaches that a number of different types of entities related to machine learning tasks may be generated, modified, read, executed, and/or queried/searched via MLS programmatic interfaces. . . . Instances of these entity types may be referred to as machine learning artifacts herein—for example, a specific recipe or a specific model (that is, at least one parameter predictor) may each be considered an artifact. Each of the entity types is discussed in further detail below (that is, through the ML artifacts of Brueckner, identifying at least one parameter predictor associated with a relationship between one or more parameters and a training dataset property; and determining candidate parameters based on the at least one parameter predictor by applying a prediction model)).
Regarding claims 3, 10, and 23, the combination of Brueckner and Ormont teaches all of the limitations of claims 2, 9, and 22, respectively, as described in detail above.
Brueckner teaches -
wherein the training dataset property is one of a total number of training examples, statistical properties of a distribution of training labels over training examples (Brueckner ¶ 0086 teaches at least some statistics 603 may be generated automatically for the data records of a data source. In other embodiments, the MLS may also or instead enable clients to explicitly request the generation of various types of statistics, e.g., via the equivalent of a createStatistics (dataSourceID, statisticsDescriptor) request in which the client indicates the types of statistics to be generated for a specified data source. The types of statistics artifacts that are generated may vary based on the data types of the input record variables—e.g., for numeric variables, the mean, median, minimum, maximum, standard deviation, quantile bins, number of nulls or “not-applicable' values and the like may be generated. Cross-variable statistics such as correlations may also be generated, either automatically or on demand (that is, the training dataset property is one of . . . statistical properties of a distribution of training labels over training examples)), . . . .
Regarding claims 5, 12, and 24, the combination of Brueckner and Ormont teaches all of the limitations of claims 2, 9, and 22, respectively, as described in detail above. 
wherein the relationship between the other candidate parameter and the training dataset property is determined using a subset of the plurality of historical datasets identified by comparing the associated metadata of the prior machine learning models to metadata describing the machine learning model (Brueckner ¶ 0084 & Fig. 31 teaches the MLS may generate a respective unique identifier (that is, the associated metadata) for each instance of at least some of the types of artifacts shown and provide the identifiers to the clients. The [unique] identifiers may subsequently be used by clients to refer to the artifact (e.g., in subsequent API calls, in status queries, and so on); Brueckner ¶ 0088 teaches [s]ome models may be improved over a number of weeks or months, for example. In such scenarios it may be worthwhile to enable other users (e.g., business analysts) to utilize one version of a model, while model developers continue to generate other, improved versions. Accordingly, the artifacts representing models may belong to one of two categories in some embodiments: modifiable models 630, and published models or aliases 640 (that is, metadata describing the machine learning model); in this regard, Brueckner ¶ 0170 teaches “consistency metadata,” which The consistency metadata may be retained or shared across related jobs (e.g., a training job and a corresponding evaluation job) to achieve the kinds of coordination/synchronization discussed with respect to FIG. 30 (that is, “consistency metadata” also is metadata describing the machine learning model))).
Regarding claims 6, 13, and 25, the combination of Brueckner and Ormont teaches all of the limitations of claims 1, 8, and 21, respectively, as described in detail above. 
Brueckner teaches wherein the machine learning model is trained to generate a predicted output, wherein the predicted output corresponds to a likelihood of occurrence of a user interaction performed by a user of the online system on a content item (Brueckner ¶ 0064 teaches MLS problem domains, in which Any of a variety of feature processing approaches may be used depending on the problem domain (that is, the machine learning model is trained to generate a predicted output): e.g., the recipes typically used for computer vision problems (that is, where an image is a content item) may differ from those used for voice recognition problems, natural language processing (that is, where a NLP search query is a content item, such that the predicted output corresponds to a likelihood of occurrence of a user interaction performed by a user of the online system on a content item), and so on; additional domains are taught by Brueckner ¶ 0105, such as groups based on problem domains—e.g., some artifacts may be used for financial analysis, others for computer vision applications, others for bioinformatics, and so on; see also, Brueckner ¶ 0121 teaches For the selected problem domain (image analysis), links to five example recipes are shown on web page 1501: recipes FR1 and FR2 for facial recognition, BTR1 for brain tumor recognition, ODA1 for ocean debris recognition, and AED1 for astronomical event detection).
Regarding claims 7, 14, and 26, Brueckner teaches all of the limitations of claim 6, 13, and 25, respectively, as described above in detail.
Brueckner teaches - 
generating an evaluation score for the trained machine learning model based on a comparison between the predicted output from the machine learning model and ground truth data from evaluation data (with respect to model accuracy, Brueckner ¶ 0089 teaches [r]esults of model executions, such as predictions 608 (values predicted by a model for a dependent variable in a scenario in which the actual values of the independent variable are not known) (that is, the predicted output from the prediction model) and model evaluations 610 (measures of the accuracy of a model, computed when the predictions of the model can be compared to known values of dependent variables (that is, ground truth data from evaluation data)) may also be stored as artifacts by the MLS in some embodiments).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Published Application 20150379429 to Lee et al.) teaches [a] first data set corresponding to an evaluation run of a model is generated at a machine learning service for display via an interactive interface. The data set includes a prediction quality metric. A target value of an interpretation threshold associated with the model is determined based on a detection of a particular client's interaction with the interface. An indication of a change to the prediction quality metric that results from the selection of the target value may be initiated.
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122